TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00339-CV



                                  Danilo Becerra, Appellant

                                               v.

               CDP Legal Escrow and Oasis Legal Finance, LLC, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
    NO. D-1-GN-08-003868, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Danilo Becerra filed a motion requesting that this appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: December 4, 2009